       Case 5:17-cv-01072-DAE Document 120 Filed 01/03/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

Albert Sidney Johnston Chapter, et al. §
                                       §
       Plaintiff,                      §      NO: SA:17-CV-01072-DAE
vs.                                    §
                                       §
Ron Nirenberg, et al.                  §
                                       §
       Defendant.                      §

                ORDER SETTING STATUS CONFERENCE
      It is hereby ORDERED that the above entitled and numbered case is set

for a STATUS CONFERENCE before Senior U.S. District Judge David A. Ezra

in Courtroom 5, on the Third Floor of the John H. Wood, Jr. United States

Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX, on

Wednesday, January 16, 2019 at 01:00 PM. Counsel of record and the

Special Master are ordered to attend the setting. Parties are instructed to

inform the Special Master of the setting.

      IT IS SO ORDERED.

      DATED: San Antonio, Texas January 03, 2019.



                                            ______________________________
                                            DAVID A. EZRA
                                            SENIOR U.S. DISTRICT JUDGE
